DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/14/2021 have been received and entered into the case. Claims 3-4 have been canceled. Claims 1-2 and 5-21 are pending, Claims 1, 7, 9, 11, and 13-21 have been withdrawn, and Claims 2, 5, 6, 8, 10, and 12 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments.
Rejections of Claims 3-4 under AIA  35 U.S.C. 102 and 103 are withdrawn in view of applicant’s amendments – Claims 3-4 have been canceled.
Rejections under nonstatutory double patenting are withdrawn in light of applicant’s filling of Terminal Disclaimer.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Berggren et al (US 2016/0067289 A1; 3/10/2016).
The instant claims recite a longevity-promoting composition comprising an active substance of Lactobacillus plantarum of an effective amount, wherein the Lactobacillus plantarum is deposited (No. 14565) at China General Microbiological Culture Collection Center, wherein the active substance is prepared by the following method: (a) streaking the Lactobacillus plantarum on a solid-state media to produce single colonies; and (b) inoculating a single colony of the Lactobacillus plantarum cultured at step (a) to a liquid culture for liquid-state culture; (c) Lactobacillus plantarum.
Berggren teaches a composition comprising a Lactobacillus plantarum strain (para 0024) in an amount from about 1x106 to about 1x1014 CFU (para 0035), wherein said Lactobacillus plantarum strain is a freeze-dried strain (para 0027). The composition is supplemented with additional calcium in the form of calcium carbonate (an excipient) (para 0026). The composition is a food product, a dietary supplement, a medical food, a functional food and a nutritional product (para 0032). Although Berggren does not teach the claimed deposit number, however, Berggren’s strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made, in view of the clear, close relationship between the strains as evidenced by their belonging to the same genus and species. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use the claimed Lactobacillus plantarum with a reasonable expectation for successfully obtaining a composition.
Berggren teaches Healthy people may naturally benefit from the composition in order to stay healthy and prevent getting sick by osteoporosis (para 0036). It is noted that claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant 

Claims 2a)-d), 5 and 6 are regarded as product by process type limitations. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113)
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by, the reference, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al (US 2016/0067289 A1; 3/10/2016) as applied to claims 2, 5, 6, 8, and 10 above, further in view of Pearson (education.seekinghealth.com. 2017;1-4.).
Berggren does not teach the claimed composition form (claim 12).
Lactobacillus plantarum-containing composition is a food product, a dietary supplement, a medical food, a functional food and a nutritional product. Pearson teaches supplements come in many forms including powder, wherein powdered supplements are quickly broken down and their nutrients are available to the body for digestion immediately (p.2 Powder), and tablet, wherein chewable tablets have good taste and easy to adjust doses (p.1 Chewable Tablet).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate powder and/or tablet, since Pearson discloses that powder and tablet are common supplements delivery methods, and that delivery method can be changed based on individual needs. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate powder and/or tablet with a reasonable expectation for successfully obtaining a composition.

Response to Arguments
Applicant argues that Table 1 of the present specification indicates that the strains D, E, F, G, and H (GKM3) are all Lactobacillus plantarum. However, the properties thereof are distinct. Herein below, figures 1 and 3 of the present invention are quoted. Paragraphs [0052] and [0053] of the specification of the present invention, which corresponds to figures 1 and 3 respectively, depicts that strain H has significantly increased Cisd2 gene expression levels in the Cisd2 luciferase reporter gene assay and raised mRNA expression levels of Cisd2 gene in the endogenous Cisd2 gene expression levels when compared to the other stains. These results show that the strain H (GKM3) has a greater potential for extending longevity than the other strains. Lactobacillus plantarum, they also show distinct differences in some specific properties. The cited references fail to address this unique strain or its superior effects thereof. Therefore, the presently claimed invention is not obvious over any combination of the cited references.
These arguments are not found persuasive because applicant’s arguments regarding specific properties of the claimed Lactobacillus plantarum strain appear to have no connection to the subject at issue. Such arguments are not commensurate in scope with the rejected claims. The rejected claims only require a composition comprises a freeze-dried Lactobacillus plantarum CGMCCC No. 14565. Applicant is reminded that the limitation of “longevity-promoting” is an intended use limitation, claiming of a new use, function or unknown property does not necessarily make the composition patentable. In addition, the prior art does teach a composition comprising a Lactobacillus plantarum strain, wherein healthy people may naturally benefit from the composition in order to stay healthy and prevent getting sick by osteoporosis (longevity-promoting).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651